     Case 2:20-cv-11400-GW-PVC Document 1 Filed 12/17/20 Page 1 of 11 Page ID #:1




 1    Todd M. Friedman (SBN 216752)
      Meghan E. George (SBN 274525)
 2    INDIVIDUALLY AND ON BEHALF OF
 3    ALL OTHERS SIMILARLY SITUATED
      Adrian R. Bacon (SBN 280332)
 4
      LAW OFFICES OF
 5    TODD M. FRIEDMAN, P.C.
 6
      21550 Oxnard St., Suite 780
      Woodland Hills, CA 91367
 7    Phone: 323-306-4234
 8    Fax: 866-633-0228
      tfriedman@toddflaw.com
 9    mgeorge@toddflaw.com
10    abacon@toddflaw.com
      Attorneys for Plaintiff
11
12                      UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
13
14
      LANA HULEIS, individually,               Case No.:
      and on behalf of others similarly
15    situated,                                CLASS ACTION

16                 Plaintiff,                  COMPLAINT FOR DAMAGES
                                               AND INJUNCTIVE RELIEF
17                          v.                 PURSUANT TO THE TELEPHONE
                                               CONSUMER PROTECTION ACT,
18    SURF CITY AUTO GROUP,                    47 U.S.C. § 227, ET SEQ.
      INC., and DOES 1 through 10,             JURY TRIAL DEMANDED
19    inclusive,
                 Defendant.
20
21
                                       INTRODUCTION
22
           1.     LANA HULEIS (“Plaintiff”) bring this Class Action Complaint for
23
     damages, injunctive relief, and any other available legal or equitable remedies,
24
     resulting from the illegal actions of SURF CITY AUTO GROUP, INC.
25
     (“Defendant”), in negligently contacting Plaintiff on Plaintiff’s cellular telephone,
26
     in violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq.,
27
     (“TCPA”), thereby invading Plaintiff’s privacy. Plaintiff alleges as follows upon
28



                                 CLASS ACTION COMPLAINT
                                              -1-
     Case 2:20-cv-11400-GW-PVC Document 1 Filed 12/17/20 Page 2 of 11 Page ID #:2




 1   personal knowledge as to herself and his own acts and experiences, and, as to all
 2   other matters, upon information and belief, including investigation conducted by
 3   their attorneys.
 4         2.     The TCPA was designed to prevent calls and messages like the ones
 5   described within this complaint, and to protect the privacy of citizens like Plaintiff.
 6
     “Voluminous consumer complaints about abuses of telephone technology – for
 7
     example, computerized calls dispatched to private homes – prompted Congress to
 8
     pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).
 9
           3.     In enacting the TCPA, Congress intended to give consumers a choice
10
     as to how creditors and telemarketers may call them, and made specific findings
11
     that “[t]echnologies that might allow consumers to avoid receiving such calls are
12
     not universally available, are costly, are unlikely to be enforced, or place an
13
14
     inordinate burden on the consumer.       TCPA, Pub.L. No. 102–243, § 11. Toward

15   this end, Congress found that

16
                  [b]anning such automated or prerecorded telephone calls to the home,
17
                  except when the receiving party consents to receiving the call or when
18                such calls are necessary in an emergency situation affecting the health
19
                  and safety of the consumer, is the only effective means of protecting
                  telephone consumers from this nuisance and privacy invasion.
20
21   Id. at § 12; see also Martin v. Leading Edge Recovery Solutions, LLC, 2012 WL
22   3292838, at* 4 (N.D.Ill. Aug. 10, 2012) (citing Congressional findings on TCPA’s
23   purpose).
24         4.     Congress also specifically found that “the evidence presented to the
25   Congress indicates that automated or prerecorded calls are a nuisance and an
26   invasion of privacy, regardless of the type of call….” Id. at §§ 12-13. See also,
27
     Mims, 132 S. Ct. at 744.
28
           5.     As Judge Easterbrook of the Seventh Circuit recently explained in a


                                 CLASS ACTION COMPLAINT
                                               -2-
     Case 2:20-cv-11400-GW-PVC Document 1 Filed 12/17/20 Page 3 of 11 Page ID #:3




 1   TCPA case regarding calls to a non-debtor similar to this one:
 2
 3                 The Telephone Consumer Protection Act … is well known for its
                   provisions limiting junk-fax transmissions. A less-litigated part of the
 4
                   Act curtails the use of automated dialers and prerecorded messages to
 5                 cell phones, whose subscribers often are billed by the minute as soon
 6
                   as the call is answered—and routing a call to voicemail counts as
                   answering the call. An automated call to a landline phone can be an
 7                 annoyance; an automated call to a cell phone adds expense to
 8                 annoyance.
 9         Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012).
10         6.      The Ninth Circuit recently affirmed certification of a TCPA class case
11   remarkably similar to this one in Meyer v. Portfolio Recovery Associates, LLC, __
12   F.3d__, 2012 WL 4840814 (9th Cir. Oct. 12, 2012).
13                                   JURISDICTION AND VENUE
14         7.      Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
15   a resident of California, seeks relief on behalf of a Class, which will result in at
16   least one class member belonging to a different state than that of Defendant, a
17   Delaware corporation doing business in California. Plaintiff also seeks $1,500.00
18
     in damages for each call in violation of the TCPA, which, when aggregated among
19
     a proposed class in the thousands, exceeds the $5,000,000.00 threshold for federal
20
     court jurisdiction. Therefore, both diversity jurisdiction and the damages threshold
21
     under the Class Action Fairness Act of 2005 (“CAFA”) are present, and this Court
22
     has jurisdiction.
23
           8.      Venue is proper in the United States District Court for the Central
24
     District of California pursuant to 18 U.S.C. § 1391(b) and 1441(a) because
25
     Defendant is subject to personal jurisdiction in the County of Los Angeles, State of
26
27   California.

28                                             PARTIES


                                 CLASS ACTION COMPLAINT
                                              -3-
     Case 2:20-cv-11400-GW-PVC Document 1 Filed 12/17/20 Page 4 of 11 Page ID #:4




 1         9.     Plaintiff is, and at all times mentioned herein was, a citizen and
 2   resident of the State of California. Plaintiff is, and at all times mentioned herein
 3   was, a “person” as defined by 47 U.S.C. § 153 (39).
 4         10.    Defendant is, and at all times mentioned herein was, an automobile
 5   dealership, and is therefore a “person” as defined by 47 U.S.C. § 153 (39).
 6
           11.    The above named Defendant, and its subsidiaries and agents, are
 7
     collectively referred to as “Defendants.” The true names and capacities of the
 8
     Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 9
     currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
10
     names. Each of the Defendants designated herein as a DOE is legally responsible
11
     for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
12
     Complaint to reflect the true names and capacities of the DOE Defendants when
13
14
     such identities become known.

15         12.    Plaintiff is informed and believes that at all relevant times, each and

16   every Defendant was acting as an agent and/or employee of each of the other
17   Defendants and was acting within the course and scope of said agency and/or
18   employment with the full knowledge and consent of each of the other Defendants.
19   Plaintiff is informed and believes that each of the acts and/or omissions complained
20   of herein was made known to, and ratified by, each of the other Defendants.
21                                FACTUAL ALLEGATIONS
22         13.    At all times relevant, Plaintiff was a citizen of the County of Los
23   Angeles, State of California. Plaintiff is, and at all times mentioned herein was, a
24   “person” as defined by 47 U.S.C. § 153 (39).
25
           14.    Defendants are, and at all times mentioned herein were, “persons,” as
26
     defined by 47 U.S.C. § 153 (39).
27
28



                                CLASS ACTION COMPLAINT
                                              -4-
     Case 2:20-cv-11400-GW-PVC Document 1 Filed 12/17/20 Page 5 of 11 Page ID #:5




 1         15.     At all times relevant Defendant conducted business in the State of
 2   California and in the County of Los Angeles, within this judicial district.
 3         16.     On or about January of 2020, Plaintiff received a text message from
 4   Defendant on her cellular telephone, number ending in -6314.
 5         17.     During this time, Defendant began to use Plaintiff’s cellular telephone
 6
     for the purpose of sending Plaintiff spam advertisements and/or promotional offers,
 7
     via text messages, including a text message sent to and received by Plaintiff on or
 8
     about January 31, 2020 from Defendant’s phone number (714) 598-3042.
 9
           18.     On January 31, 2020, Plaintiff received a text message from
10
     Defendant that read:
11
12               Huntington Beach CDJR: Welcome! Freq of msgs based on
13
                 profile. Reply HELP for help, STOP to cancel. Msg & data
                 rates may apply.
14               https:/www.hbchrystlerdodgejeepram.com/exotic-
15               used/Jepp/2018-Jeep-Wrangler+JL+Unlimited-orange-
                 county-697d48070aoeoae737oe1c36993662e5b/htm
16
           19.     These text messages placed to Plaintiff’s cellular telephone were
17
     placed via an “automatic telephone dialing system,” (“ATDS”) as defined by 47
18
     U.S.C. § 227 (a)(1) as prohibited by 47 U.S.C. § 227 (b)(1)(A).
19
20
           20.     The telephone number that Defendants, or their agent called was

21   assigned to a cellular telephone service for which Plaintiff incurs a charge for

22   incoming calls pursuant to 47 U.S.C. § 227 (b)(1).
23         21.     These telephone calls constituted calls that were not for emergency
24   purposes as defined by 47 U.S.C. § 227 (b)(1)(A)(i).
25         22.     Plaintiff was never a customer of Defendant’s and never provided her
26   cellular telephone number Defendants for any reason whatsoever. Accordingly,
27   Defendants and their agents never received Plaintiffs prior express consent to
28   receive unsolicited text messages, pursuant to 47 U.S.C. § 227 (b)(1)(A).


                                 CLASS ACTION COMPLAINT
                                              -5-
     Case 2:20-cv-11400-GW-PVC Document 1 Filed 12/17/20 Page 6 of 11 Page ID #:6




 1         23.      These telephone calls by Defendant, or its agents, violated 47 U.S.C.
 2   § 227(b)(1).
 3                               CLASS ACTION ALLEGATIONS
 4         24.      Plaintiff brings this action on behalf of herself and on behalf of and all
 5   others similarly situated (“the Class”).
 6
           25.      Plaintiff represents, and is a member of, the Class, consisting of all
 7
     persons within the United States who received any unsolicited text messages from
 8
     Defendant which text message was not made for emergency purposes or with the
 9
     recipient’s prior express consent within the four years prior to the filing of this
10
     Complaint.
11
           26.      Defendant and their employees or agents are excluded from the Class.
12
     Plaintiff does not know the number of members in the Class, but believes the Class
13
14
     members number in the hundreds of thousands, if not more. Thus, this matter

15   should be certified as a Class action to assist in the expeditious litigation of this

16   matter.
17         27.      Plaintiff and members of the Class were harmed by the acts of
18   Defendant in at least the following ways: Defendant, either directly or through their
19   agents, illegally contacted Plaintiff and the Class members via their cellular
20   telephones by using marketing and text messages, thereby causing Plaintiff and the
21   Class members to incur certain cellular telephone charges or reduce cellular
22   telephone time for which Plaintiff and the Class members previously paid, and
23   invading the privacy of said Plaintiff and the Class members. Plaintiff and the
24   Class members were damaged thereby.
25
           28.      This suit seeks only damages and injunctive relief for recovery of
26
     economic injury on behalf of the Class, and it expressly is not intended to request
27
     any recovery for personal injury and claims related thereto. Plaintiff reserves the
28



                                   CLASS ACTION COMPLAINT
                                                -6-
     Case 2:20-cv-11400-GW-PVC Document 1 Filed 12/17/20 Page 7 of 11 Page ID #:7




 1   right to expand the Class definition to seek recovery on behalf of additional persons
 2   as warranted as facts are learned in further investigation and discovery.
 3         29.       The joinder of the Class members is impractical and the disposition of
 4   their claims in the Class action will provide substantial benefits both to the parties
 5   and to the court. The Class can be identified through Defendant’s records or
 6
     Defendant’s agents’ records.
 7
           30.       There is a well-defined community of interest in the questions of law
 8
     and fact involved affecting the parties to be represented. The questions of law and
 9
     fact to the Class predominate over questions which may affect individual Class
10
     members, including the following:
11
            a)       Whether, within the four years prior to the filing of this Complaint,
12
                     Defendants or their agents sent any text messages to the Class (other
13
14
                     than a message made for emergency purposes or made with the prior

15                   express consent of the called party) to a Class member using any

16                   automatic dialing system to any telephone number assigned to a
17                   cellular phone service;
18          b)       Whether Plaintiff and the Class members were damaged thereby, and
19                   the extent of damages for such violation; and
20          c)       Whether Defendants and their agents should be enjoined from
21                   engaging in such conduct in the future.
22         31.       As a person that received at least one marketing and text message
23   without Plaintiff’s prior express consent, Plaintiff is asserting claims that are
24   typical of the Class. Plaintiff will fairly and adequately represent and protect the
25
     interests of the Class in that Plaintiff has no interests antagonistic to any member
26
     of the Class.
27
28



                                   CLASS ACTION COMPLAINT
                                                -7-
     Case 2:20-cv-11400-GW-PVC Document 1 Filed 12/17/20 Page 8 of 11 Page ID #:8




 1         32.    Plaintiff and the members of the Class have all suffered irreparable
 2   harm as a result of the Defendant’s unlawful and wrongful conduct. Absent a class
 3   action, the Class will continue to face the potential for irreparable harm. In
 4   addition, these violations of law will be allowed to proceed without remedy and
 5   Defendant will likely continue such illegal conduct. Because of the size of the
 6
     individual Class member’s claims, few, if any, Class members could afford to seek
 7
     legal redress for the wrongs complained of herein.
 8
           33.    Plaintiff has retained counsel experienced in handling class action
 9
     claims and claims involving violations of the Telephone Consumer Protection Act.
10
           34.    A class action is a superior method for the fair and efficient
11
     adjudication of this controversy. Class-wide damages are essential to induce
12
     Defendants to comply with federal and California law. The interest of Class
13
14
     members in individually controlling the prosecution of separate claims against

15   Defendant are small because the maximum statutory damages in an individual

16   action for violation of privacy are minimal. Management of these claims is likely
17   to present significantly fewer difficulties than those presented in many class claims.
18         35.    Defendant has acted on grounds generally applicable to the Class,
19   thereby making appropriate final injunctive relief and corresponding declaratory
20   relief with respect to the Class as a whole.
21                                FIRST CAUSE OF ACTION
22    NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
23                                 47 U.S.C. § 227 ET SEQ.
24         36.    Plaintiff incorporates by reference all of the above paragraphs of this
25
     Complaint as though fully stated herein.
26
27
28



                                 CLASS ACTION COMPLAINT
                                              -8-
     Case 2:20-cv-11400-GW-PVC Document 1 Filed 12/17/20 Page 9 of 11 Page ID #:9




 1          37.   The foregoing acts and omissions of Defendants constitute numerous
 2   and multiple negligent violations of the TCPA, including but not limited to each
 3   and every one of the above-cited provisions of 47 U.S.C. § 227 et seq.
 4          38.   As a result of Defendants’ negligent violations of 47 U.S.C. § 227 et
 5   seq, Plaintiff and The Class are entitled to an award of $500.00 in statutory
 6
     damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
 7
            39.   Plaintiff and the Class are also entitled to and seek injunctive relief
 8
     prohibiting such conduct in the future.
 9
                                SECOND CAUSE OF ACTION
10
                     KNOWING AND/OR WILLFUL VIOLATIONS OF THE
11
                        TELEPHONE CONSUMER PROTECTION ACT
12
                                  47 U.S.C. § 227 ET SEQ.
13
14
            40.   Plaintiff incorporates by reference all of the above paragraphs of this

15   Complaint as though fully stated herein.

16          41.   The foregoing acts and omissions of Defendants constitute numerous
17   and multiple knowing and/or willful violations of the TCPA, including but not
18   limited to each and every one of the above-cited provisions of 47 U.S.C. § 227 et
19   seq.
20          42.   As a result of Defendants’ knowing and/or willful violations of 47
21   U.S.C. § 227 et seq, Plaintiff and The Class are entitled to an award of $1,500.00
22   in statutory damages, for each and every violation, pursuant to 47 U.S.C. §
23   227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
24          43.   Plaintiff and the Class are also entitled to and seek injunctive relief
25
     prohibiting such conduct in the future.
26
                                    PRAYER FOR RELIEF
27
            Wherefore, Plaintiff respectfully requests the Court grant Plaintiff, and The
28



                                CLASS ACTION COMPLAINT
                                               -9-
     Case 2:20-cv-11400-GW-PVC Document 1 Filed 12/17/20 Page 10 of 11 Page ID #:10




 1    Class members the following relief against Defendants:
 2               FIRST CAUSE OF ACTION FOR NEGLIGENT VIOLATION OF
 3                             THE TCPA, 47 U.S.C. § 227 ET SEQ.
 4          • As a result of Defendants’ negligent violations of 47 U.S.C. § 227(b)(1),
 5             Plaintiff seeks for herself and each Class member $500.00 in statutory
 6
               damages, for each and every violation, pursuant to 47 U.S.C. §
 7
               227(b)(3)(B).
 8
            • Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
 9
               conduct in the future.
10
            • Any other relief the Court may deem just and proper.
11
                SECOND CAUSE OF ACTION FOR NEGLIGENT VIOLATION OF
12
                               THE TCPA, 47 U.S.C. § 227 ET SEQ.
13
14          • As a result of Defendants’ negligent violations of 47 U.S.C. § 227(b)(1),
15
               Plaintiff seeks for herself and each Class member $1500.00 in statutory
16
               damages, for each and every violation, pursuant to 47 U.S.C. §
17
               227(b)(3)(B).
18
            • Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
19
               conduct in the future.
20
            • Any other relief the Court may deem just and proper.
21
22
23
24
25
26
27    ///
28    ///


                                  CLASS ACTION COMPLAINT
                                             - 10 -
     Case 2:20-cv-11400-GW-PVC Document 1 Filed 12/17/20 Page 11 of 11 Page ID #:11




 1                                      TRIAL BY JURY
 2       44. Pursuant to the seventh amendment to the Constitution of the United States
 3          of America, Plaintiff is entitled to, and demands, a trial by jury.
 4
 5
 6
 7
            Respectfully Submitted this 17th Day of December, 2020.
 8
                                LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 9
10                                     By: /s/ Todd M. Friedman
                                           Todd M. Friedman
11
                                           Law Offices of Todd M. Friedman
12                                         Attorney for Plaintiff
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                 CLASS ACTION COMPLAINT
                                              - 11 -
